DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species “cytidine deaminase” as the first deaminase fragment and SEQ ID NO:1 as the nucleobase deaminase inhibitor in the reply filed 04 March 2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-11, 14-18, 37-39 are pending; Claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Thus, claims 1, 4-11, 14-18, 37-39 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/CN2020/074218 filed 03 February 2020 which claims benefit of foreign priority document PCT/CN2019/074577 filed 02 February 2019 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04 March 2022 and 29 July 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Compliance with Sequence Rules
The sequence listing, filed in computer readable form (CRF) and paper copy on July 29, 2021, has been received and entered.  This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to fully comply with the requirements of 37 C.F.R. § 1.821 through 1.825; Applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  
The following Figures contain sequences that contain four or more consecutive amino acids or ten or more consecutive nucleotide bases without any corresponding SEQ ID NO: and/or no reference to any SEQ ID NO: in the Brief Description of the Drawings.
Figure 1C (3 sequences), 
Figure 2C (3 sequences),
Figure 3C (3 sequences),
Figure 4C (10 sequences),
Figure 5C (10 sequences),
Figure 6C (10 sequences),
Figure 7C (3 sequences),
Figure 8C (3 sequences),
Figure 9C (3 sequences),
Figure 10C (10 sequences),
Figure 11C (10 sequences),
Figure 12C (10 sequences),
Figure 13B (4 sequences),
Figure 14B (4 sequences),
Figure 15B (4 sequences),
Figure 17C (3 sequences), 17D (3 sequences),
Figure 18C (3 sequences), 18D (3 sequences),
Figure 19C (3 sequences), 19D (3 sequences),
Figure 27B (4 sequences),
Figure 28B (4 sequences),
Figure 30B (6 sequences),
Figure 34B (10 sequences),
Figure 34C (10 sequences),
Figure 34D (10 sequences),
Figure 35B (8 sequences),
Figure 36A (2 sequences),
Figure 36C (5 sequences),
Figure 36D (5 sequences),
Figure 36E (2 sequences),
Figure 36G (3 sequences),
Figure 37B (3 sequences), 
Figure 38C (3 sequences),
Figure 39A-40D (ALL amino acid sequences)

* If the noted sequences are in the sequence listing as filed, Applicants must amend the specification to identify the sequences appropriately by SEQ ID NO:.  If the noted sequences are not in the sequence listing as filed, Applicants must provide (1) an updated copy of the sequence listing containing the requisite sequences in computer readable form (CRF), (2) an amendment directing its entry into the specification, (3) a statement that no new matter has been added and (4) an amendment to the specification to identify the identified sequences by SEQ ID NO:, which can be in the Brief Description of the Drawings section of the specification.  – See also MPEP 2422.


Claim Objections
Claim 14 is objected to because of the following informalities:  the claim appears to be missing a word in the 2nd line (perhaps “of” or “from”), and recites “wherein the protease cleavage site is a protease cleavage site a protease selected from……”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that the “nucleobase deaminase is a cytidine deaminase” in reference to claim 1.  However, claim recites “nucleobase deaminase” both in the first fragment and in the second fragment.  Thus, it is unclear which nucleobase deaminase is being referenced.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon) without additional elements that integrate the judicial exception into a practical application. An analysis with respect to the claims as a whole reveals that they do not include additional elements that integrate the judicial exception into a practical application. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of the following steps: 
Step (1) whether the claim is directed to one of the four categories recited in §101 (process, machine, manufacture or composition of matter); 
Step (Revised 2A - Prong 1) do the claims recite an abstract idea (mathematical concepts, mental processes or method of organizing human activity), law of nature or natural phenomenon; 
Step (Revised 2A - Prong 2) do the claims recite additional elements that integrate the judicial exception into a practical application; and 
Step (2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. (See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG))
Step 1: Yes; the claims are directed to a composition of matter.
Step 2A – Prong 1:  Yes, the claims recite a natural phenomenon, namely, a naturally occurring product/protein.
Step 2A – Prong 2:  No, the claims do not recite any additional elements that integrate the judicial exception into a practical application because the claims are merely drawn to what already exists in nature.  While the claim recites a fusion protein,   “By testing a series of APOBEC proteins with two cytidine deaminase (CDA) domains, we identified that the catalytically-inactive CDA domains of certain dual-domain APOBECs function as cytidine deaminase inhibitors (CDIs).”
 and 0182: “As revealed in FIG. 20b, c, the BEs constructed with certain APOBECs (hA3B, hA3F and mA3) containing two CDA domains induced significantly lower editing efficiencies than their paired BEs having only the active CDA domain. This result shows that the catalytically inactive CDA domains from these dual-domain APOBECs, i.e., hA3B, hA3F and mA3, exhibit an inhibitory function on their corresponding active CDA domains.”  As such, any of the naturally occurring cytidine deaminases having two domains (e.g. hA3B, hA3D, hA3F, hA3G, mA3), one catalytic the other being the catalytically inactive/inhibitory domain and which has a natural protease cleavage site between the two domains, reads on the instant claims given the claims do not require the first and second fragment to be from different enzymes.  
Here, as an example, human APOBEC3B (hA3B) has two catalytic domains as taught in the instant specification as well as Siriwardena et al. (JMB, 2015 – cited herein).  Siriwardena et al. teach that the N-terminus of the hA3B enzyme is approximately from amino acid 1-186 and the C-terminus is approximately 187-, 193- or 195-382.  Submission of the sequence from UniProt for human APOBEC3B demonstrates there are several naturally occurring protease cleavage sites located between the N-terminal non-catalytically active/inhibitory domain and the catalytically 
With regard to claims 10 and 11, SEQ ID NO: 1 and 2 are naturally occurring human and mouse enzymes according to the instant specification (see Table B). 
 
Step 2B:  As noted in answering that of 2A – Prong 2 above, there is nothing in the claims which amounts to significantly more in terms of structure and/or function and the claims read on naturally occurring enzymes.  Thus, the claims are drawn to a judicial exception, namely, a naturally occurring product.  


Claims 37-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon) without additional elements that integrate the judicial exception into a practical application. An analysis with respect 
Step 1: Yes; the claims are directed to a composition of matter.
Step 2A – Prong 1:  Yes, the claims recite a natural phenomenon, namely, a naturally occurring product/protein.
Step 2A – Prong 2:  No, the claims do not recite any additional elements that integrate the judicial exception into a practical application because the claims are merely drawn to what already exists in nature.  While the claim recites a fusion protein, this does not materially change what already exists in nature.  The instant specification acknowledges that many cytidine deaminases are comprised of two domains, one which is catalytic, the other which is inhibitory of the other domain – See paragraph 0174:  “By testing a series of APOBEC proteins with two cytidine deaminase (CDA) domains, we identified that the catalytically-inactive CDA domains of certain dual-domain APOBECs function as cytidine deaminase inhibitors (CDIs).”
 and 0182: “As revealed in FIG. 20b, c, the BEs constructed with certain APOBECs (hA3B, hA3F and mA3) containing two CDA domains induced significantly lower editing efficiencies than their paired BEs having only the active CDA domain. This result shows that the catalytically inactive CDA domains from these dual-domain APOBECs, i.e., hA3B, hA3F and mA3, exhibit an inhibitory function on their corresponding active CDA domains.”  As such, any of the naturally occurring cytidine deaminases having two domains (e.g. hA3B, hA3D, hA3F, hA3G, mA3), one catalytic the other being the inhibitory domain, reads on the instant claims given the claims recite that the two domains can be from the same enzyme.  
Step 2B:  As noted in answering that of 2A – Prong 2 above, there is nothing in the claims which amounts to significantly more in terms of structure and/or function and the claims read on naturally occurring enzymes.  Thus, the claims are drawn to a judicial exception, namely, a naturally occurring product.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 14-18, 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP in section 2163.02 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant shows possession of the claimed invention by "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed. Circ. 1997).
 	
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."  Furthermore, the courts have also held that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
In addition, in the en banc decision of Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 USPQ2d 1161 (Fed. Cir. 2010), the court reaffirmed CAFC court decisions of the past by reiterating the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification. Rochester, 358 F.3d at 920 (Fed. Circ. 1997) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).”
The instant claims in their broadest are drawn to a fusion protein comprising a first fragment which is a nucleobase deaminase or catalytic domain thereof and a second fragment which is a nucleobase deaminase inhibitor, wherein there is a protease cleavage site located between the two (1, 8, 14-18, 39), or not (claims 37-38).  Functional polypeptide fragments which are nucleobase deaminase inhibitors are not common in the art and the specification only exemplifies that cytidine deaminases which are dimeric in structure (e.g. not APOBEC3A/C/H) have a natural inhibitory domain of the naturally occurring catalytic deaminase domain.  Thus, utilizing such domains as controlled inhibitors in fusion proteins is presented in Examples 1-5.  However, there are other nucleobase deaminases within the claimed genus of nucleobase deaminases with inhibitory fragments encompassed by the claims.  The prior art does not suggest that polypeptide inhibitors or, for example, adenosine deaminases exist and the instant specification is completely silent to this aspect, only focusing on cytidine deaminases, with the mere mention in passing of the second fragment polypeptide inhibitors of adenosine deaminases.  However, there are many more deaminases within said genus, e.g. guanine deaminases, mycobacterial deaminases, etc., none of which have been described in the instant specification and none of which have known polypeptides that are inhibitors of the catalytic domains of other nucleobase deaminases.  As such, and at most, the description is supportive of fusion proteins of cytidine deaminases and inhibitor polypeptides/fragments thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-9 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hache et al. (JBC, 2005 – cited herein) as evidenced by ExPasy Peptide Cutter for the sequence FVYS (See attached).
Regarding claims 1, 4-6, 8-9, 37-38, Hache et al. teach a chimeric fusion protein comprising the N-terminal inhibitory domain of human APOBEC3F (A3F) fused to the C-terminal domain of human APOBEC3G (A3G); and vice-versa.  The A3G+F construct demonstrated that the N-terminal domain of A3G was inhibitory to some extent of the nd col.2nd paragraph; Figure 1A and 1B).  
Regarding the protease cleavage site between the two domains, Hache et al. state that the fusion of the domains occurs within a linker region comprising the sequence “FVYS” (See p. 10921, 2nd col., 1st paragraph).  An analysis of this sequence with ExPasy Peptide Cutter evidences that this is a cleavage site for Chymotrypsin, Pepsin, Proteinase K and Thermolysin (See attached).  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        22 March 2022